ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Sundt Construction, Inc.                        ) ASBCA No.         60629-ADR
                                                )
Under Contract No.     N40085-10-D-5332         )

APPEARANCES FOR THE APPELLANT:                     G. Scott Walters, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Washington, DC

                                                   Steven L. Reed, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Julie C. Ruggieri, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       Pursuant to the October 20, 2020 joint request of the parties, the appeal having
been “fully and finally resolved,” ASBCA No. 60629-ADR is dismissed with
prejudice.

       Dated: October 22, 2020



                                                  CRAIG S. CLARKE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60629-ADR, Appeal of
Sundt Construction, Inc., rendered in conformance with the Board’s Charter.

      Dated: October 26, 2020



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2